420 F.2d 1381
E. I. DuPONT deNEMOURS AND COMPANY, a corporation, Appellee,v.D. H. OVERMEYER WAREHOUSE COMPANY, a corporation, Appellant.
No. 13652.
United States Court of Appeals, Fourth Circuit.
Argued March 4, 1970.
Decided March 9, 1970.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte; Woodrow W. Jones, Judge.
Ernest S. DeLaney, Jr., Charlotte, N. C., and Thomas D. Conway, New York City (Bradley, Gebhardt, DeLaney & Millette, Charlotte, N. C., on the brief), for appellant.
Fred B. Helms, Charlotte, N. C. (Robert B. Cordle, and Helms, Mulliss & Johnston, Charlotte, N. C., and Donald E. Pease, Wilmington, Del., on the brief), for appellee.
Before SOBELOFF, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Without intimating any view of the merits, we conclude that in granting the preliminary injunction the District Judge did not exceed the limits of judicial discretion.

The order appealed from is therefore

2
Affirmed.